Pigott, Jr., P.J., and Scudder, J.
(dissenting). We respectfully dissent. In our view, Supreme Court erred in dismissing the complaint in this breach of contract action. Plaintiff had been an employee of defendant Watertown City School District (District) for 33 years in April 1997 when she entered into two related, but independent, contracts with the District in settlement of an improper practice charge that plaintiff had previously filed against the District. Pursuant to the contract that is the subject of this dispute, plaintiff agreed to retire from her position with the District, and in exchange the District agreed to allow plaintiff to participate in an early retirement incentive program that was then being considered by the State of New York, in the event that the District opted to participate in the program. The State thereafter enacted legislation authorizing the early retirement incentive program. The enabling legislation required that participants in the program be at least 50 years of age with 10 years of service, and that the District save *828at least 50% of the salaries of the eligible retirees in the following two years. The District opted to participate in the program but created a “target group” that did not include plaintiff.
“A familiar and eminently sensible proposition of law is that, when parties set down their agreement in a clear, complete document, their writing should as a rule be enforced according to its terms. Evidence outside the four corners of the document as to what was really intended but unstated or misstated is generally inadmissible to add to or vary the writing” (W.W.W. Assoc. v Giancontieri, 77 NY2d 157, 162 [1990]). The contract at issue here expressly provides that the District “will allow [plaintiff] to be eligible for and participate in the retirement incentive program.” In our view, that contractual language is clear, complete and unambiguous, and required the District to permit plaintiff to participate in the 1997 early retirement incentive program if the District opted to participate therein (cf. St. Mary v Paul Smith’s Coll. of Arts & Sciences, 247 AD2d 859, 860 [1998]). Thus we would reverse the order, grant judgment on liability in favor of plaintiff and grant a new trial on damages only. Present — Pigott, Jr., P.J., Hurlbutt, Scudder, Lawton and Hayes, JJ.